Appeal by the *506defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered July 25, 1991, convicting him of robbery in the first degree and grand larceny in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that a detective’s testimony that he arrested the defendant after a final canvass of the area of the crime improperly bolstered the complainant’s identification testimony (see, People v Trowbridge, 305 NY 471; People v Holt, 67 NY2d 819). However, no objection to the detective’s testimony was made and the issue is not preserved for appellate review (see, CPL 470.05 [2]). In any event, in light of the overwhelming evidence of the defendant’s guilt, the error, if any, was harmless (see, People v Crimmins, 36 NY2d 230).
Additionally, the defendant’s claim that the prosecutor made unfair comments during summation has not been preserved for appellate review (see, CPL 470.05 [2]; People v Medina, 53 NY2d 951). In any event, these comments were a fair response to comments made by the defendant’s attorney during summation (see, People v Morgan, 136 AD2d 749).
The sentence imposed was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80).
We have examined the defendant’s remaining contentions and find them to be unpreserved for appellate review, without merit, or insufficient to warrant reversal. Sullivan, J. P., Balletta, Ritter and Santucci, JJ., concur.